           Case 1:19-cv-03109-AT Document 9 Filed 10/04/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

DAKOTA HOLT,                            )
                                        )
        Plaintiff,                      )
                                        )       CIVIL ACTION
vs.                                     )
                                        )       FILE No. 1:19-cv-03109-AT
ARHA CORPORATION,                       )
                                        )
        Defendant.                      )

                            NOTICE OF SETTLEMENT

        NOTICE IS HEREBY GIVEN that all claims pending in this matter have

been resolved in principle to the satisfaction of Plaintiff and Defendant. Plaintiff

hereby respectfully requests that this Court allow sixty (60) days within which to

complete the settlement, during which time Plaintiff requests that the Court retain

jurisdiction over this matter until fully resolved. Should either party to the case not

move to reinstate the case or seek other Court intervention within the next sixty

(60) days, Plaintiff requests the Court dismiss this case with prejudice at that

time.

                                        Dated: October 4, 2019.

                                        Respectfully submitted,

                                        /s/Craig J. Ehrlich
                                        Craig J. Ehrlich

                                            1
         Case 1:19-cv-03109-AT Document 9 Filed 10/04/19 Page 2 of 3




                                      Georgia Bar No. 242240
                                      The Law Office of Craig J. Ehrlich, LLC
                                      1123 Zonolite Road, N.E., Suite 7-B
                                      Atlanta, Georgia 30306
                                      Tel: (404) 365-4460
                                      Fax: (855) 415-2480
                                      craig@ehrlichlawoffice.com

                         CERTIFICATE OF SERVICE

      I certify that on October 4, 2019, I filed the within and foregoing Notice of

Settlement using the CM/ECF System for the federal District Court for the

Northern District of Georgia, A true and correct copy of the same was also served

upon the following via electronic mail:

Bradley T. Adler, Esq.
Freeman, Mathis & Gary, LLP
100 Galleria Parkway, Suite 1600
Atlanta, Georgia 30339-5948
badler@fmglaw.com

                                      /s/Craig J. Ehrlich
                                      Craig J. Ehrlich




                                          2
          Case 1:19-cv-03109-AT Document 9 Filed 10/04/19 Page 3 of 3




        CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned hereby certifies that the foregoing document has been

prepared in accordance with the font type and margin requirements of Local Rule

5.1 of the Northern District of Georgia, using a font type of Times New Roman

and a point size of 14.

                                    /s/Craig J. Ehrlich
                                    Craig J. Ehrlich




                                      3
